Citation Nr: 1726414	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-01 110 	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel











INTRODUCTION

The Veteran had active service in the United States Navy and Naval Reserves from August 1964 until July 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for erectile dysfunction and assigned an initial noncompensable rating effective September 24, 2010.  The AOJ also assigned special monthly compensation for the loss of a use of a creative organ based on the Veteran's erectile dysfunction diagnosis. 

The appeal was previously before the Board in July 2016 when it was remanded to afford the Veteran a VA examination to determine the severity of his claimed disability.  The requested development has been completed, and the case returns to the Board for further adjudication. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's erectile dysfunction has been characterized by loss of erectile power secondary to prostate cancer; however his penile deformity has been clearly attributed to his non-service connected Peyronie's disease.


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7522 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The Veteran's claims arise from his disagreement with the initial disability rating assigned.  The record reflects that the Veteran was provided all required notice in a letter mailed in November 2010, prior to the initial adjudication of the claim.  However, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied. 

Similarly, VA's duty to assist has also been satisfied.  The AOJ has obtained all relevant medical evidence, private and VA identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran has also been afforded appropriate VA examinations to determine the severity of his erectile dysfunction disorder, most recently in August 2016.  The examination records contain all findings necessary to rate the disability.  Finally, the Board finds substantial compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the claim is now ready to be considered on the merits.


Merits of the Claim

The Veteran seeks a higher disability rating for his service-connected erectile dysfunction.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14. 
The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet.  App. 225 (1993). 
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1. 
The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).
The Veteran contends his erectile dysfunction warrants a compensable rating.  Per the Rating Schedule, a 20 percent disability rating is warranted for a penile deformity, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Erectile dysfunction is rated by analogy under this Diagnostic Code.  Additionally, special monthly compensation (SMC) is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

By way of background, the AOJ granted service connection for erectile dysfunction associated with his service-connected prostate cancer in a May 2012 rating decision.  The Veteran was assigned a noncompensable rating for his erectile dysfunction, effective September 24, 2010.  The AOJ also awarded special monthly compensation based on loss of use of a creative organ, also effective September 24, 2010.  The Veteran disagrees with the prior adjudication of the claim. 
In February 2012, the Veteran was afforded a VA examination.  He was diagnosed as having erectile dysfunction as a residual of prostate cancer.  The examiner failed to mention whether or not the Veteran had any penile deformity.  Regarding the Veteran's alleged penile deformity; the record contains letters dated, June 2012 and December 2013 from the Veteran's private physician, Dr. T.S., whom noted that the Veteran "suffers from erectile dysfunction which is secondary to a combination of his previous prostate cancer surgery along with Peyronie's disease with physical deformity of the penis."  In the latter letter, the Dr. noted the Veteran "suffers from erectile dysfunction which is secondary to a physical deformity of the penis which is unrelated to Peyronie's disease.  It is a result of previous prostate cancer surgery."  The Board notes that Peyronie's disease is defined as induration of the corpora cavernosa of the penis producing painful fibrous chordee and penile curvature.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 541 (32nd ed. 2012). 
Subsequently, in August 2016 the Veteran was afforded an additional VA examination in which the examiner was instructed to review the case file, particularly the 2012 and 2013 letters from Dr. T.S.  The VA examiner noted that the Veteran does in fact have Peyronie's disease, but no other penile deformity.  She concluded that it is less likely than not that the Veteran's penile dysfunction is proximately due to, or aggravated by the Veteran's service-connected conditions to include, residuals of prostate cancer, prostate surgery, and/or erectile dysfunction.  The Veteran describes his penile deformity as "not able to get a partial erection with penis being crooked, pointing to the left during erection."  The examiner further added that the Veteran denies having Peyronie's disease or penile pain, but that the Veteran previously stated that he has had a crooked penis that only forms during his partial erection.  However, on physical examination, the examiner noted that the Veteran's penis, testes, and epididymis were "normal", and no evidence of a penile deformity or curved penis, palpable scar tissue or pain. 
The Board notes that the Veteran is competent to the observable symptoms and circumstances regarding his disability.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  However, lay evidence is not competent with respect to determinations that are medical in nature.  Id.  Thus the competent medical evidence outweighs the Veteran's contentions on what constitutes a penile deformity and/or the etiology of such condition.  In this regard, the August 2016 VA examination provides a contemporaneous and more complete disability picture than the short statements by Dr. T.S., of the Veteran's condition which is characterized by a loss of erectile power, and any deformity specifically attributed to the Veteran's Peyronie's disease; refuting the possibility that it could be the result of prostate cancer residuals, prostate surgery, and/or erectile dysfunction.  The initial opinion by Dr. T.S. appeared to attribute the physical deformity of the penis to Peyronie's disease, but later attributed the penile deformity to prostate cancer surgery.  Dr. T.S. has provided no rationale to support either opinion which lowers the overall probative value.  Overall, the Board finds the recent VA examination to be highly probative and substantially outweighing the opinion of Dr. T.S.  Similarly, the Board finds that the opinion of the VA examiner substantially outweighs the Veteran's own opinion, as the examiner has greater training and expertise to speak to the nature and etiology of penile deformity.
Accordingly, the Board finds that a compensable disability rating for erectile dysfunction is not warranted.  As noted above, the Veteran is already in receipt of special monthly compensation for loss of the use of a creative organ, and he is in receipt of disability compensation for his other prostate cancer residuals, for which additional compensation without penile deformity would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The Board is sympathetic to the Veteran's assertions, but there is simply no avenue to award him a compensable rating for his erectile dysfunction based on a loss of erectile power alone.  The most probative evidence of record distinguishes the Veteran's service-connected erectile dysfunction from his non-service connected Peyronie's disease.  In sum, the preponderance of the evidence shows that there is no penile deformity associated with the Veteran's erectile dysfunction. 

Based on the above, the Veteran's service-connected disability is characterized by loss of erectile power, but not by a penile deformity.  Thus, the criteria for a compensable rating are not met.  See 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522. 

 
ORDER

A compensable rating for erectile dysfunction is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


